Exhibit 10.1

 

PROMISSORY NOTE

 

U.S. $275,000.00 Dated as of: August 29, 2017       

 

FOR VALUE RECEIVED, TOT Group, Inc., a Delaware corporation, having its
principal office at 3363 NE 163rd Street, Suite 705, North Miami Beach, FL 33160
("Maker"), unconditionally promises to pay to MBF Merchant Capital, LLC
(together with its successors and assigns, "Payee"), having a place of business
at 16w281 83rd Street, Suite B, Burr Ridge, IL 60527 or at such other place as
the holder of this Promissory Note ("Note") may hereafter direct in writing, the
principal sum of Two Hundred Seventy-five Thousand and 00/100 Dollars
($275,000.00).

 

From and after the date of this Note until the earlier of (a) June 28, 2018 or
(b) that date on which Maker has repaid all amounts owing hereunder (“Maturity
Date”), the principal balance of this Note outstanding from time to time shall
bear interest at the rate of Thirteen and Ninety-five One Hundredths percent
(13.95%) per annum and thereafter at the lesser of (i) the highest rate
permitted by applicable law or (ii) One hundred and 00/100 Dollars ($100.00) per
day until paid in full (together with all costs of collection including
reasonable attorney fees and expenses). Subject to no event of default, payments
on the Note shall be made by Maker as follows: From the date of this Note to and
until the Maturity Date, Maker shall make ten (10) equal payments of principal
and interest in the amount of Twenty-nine Thousand Two Hundred Eighty-eight and
76/100 Dollars ($29,288.76). Payments due hereunder shall commence and be due
and payable on or before September 28, 2017, and continue thereafter on a
monthly basis for the succeeding nine (9) months. Any monies received other than
on the date a payment first becomes due shall, if received prior thereto, be
applied on the date the next payment falls due.

 

Maker authorizes Payee to automatically deduct all payments due hereunder from
amounts received by Payee on behalf of Maker, or any subsidiaries or affiliates
of Maker, from any and all persons and companies.

 

In addition to all other amounts due under this Note, Maker agrees to pay a
finance fee to Payee in the amount of Sixteen Thousand Five Hundred and 00/100
dollars ($16,500.00) (“Finance Fee”). Five Thousand Five Hundred and 00/100
dollars ($5,500.00) shall be due at the time of funding and the remainder shall
be paid by Payee along with the final payment due hereunder or, if the Note is
prepaid, at the time of prepayment.

 

In the event any of the payments required to be made under this Note are not
received by or on behalf of Payee in full within ten (10) days after the due
date thereof, and the same subsequently is received and accepted by or on behalf
of Payee, Maker shall pay on demand a late charge in the amount of five percent
(5%) of the amount of the delinquent payment.

 

In the event that a payment required hereunder is not received by or on behalf
of Payee within ten (10) days after the due date thereof, Maker shall be in
default hereunder and the entire unpaid balance of principal and interest of
this Note shall become due and payable immediately, without notice or demand, at
the election of the Payee, provided that the Payee shall endeavor (but is not
required) to provide notice to Maker of any such acceleration. Maker waives
demand, presentment for payment, protest, notice of protest and notice of
nonpayment or dishonor of this Note. Maker shall have the right to prepay this
note at any time upon providing prior written notice to the Payee and paying all
amounts due under the Note as of the date of prepayment including, but not
limited to the Finance Fee.

 

All amounts payable under this Note shall be payable with all collection costs
and attorneys' fees. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. TO THE FULLEST EXTENT PERMITTED BY LAW, DEBTOR, AFTER
CONSULTING WITH COUNSEL OR HAVING HAD THE OPPORTUNITY TO DO SO, HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH THIS NOTE.

 



  TOT Group, Inc.               By:  /s/ Oleg
Firer                                                        Printed: Oleg
Firer                                                       Title:
President                                               

  



 

